OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment and Reply filed 3/2/202.
Claims 1, 4-8, 10, 16-19, 21-22, 27-36 and 37 (new) are pending.
Previous rejections of the claims under 35 USC 112 are withdrawn. 
Previous rejections of the claims under 35 USC 103 are modified to address the amendments to the claims but maintained and presented below.
Response to Arguments
Applicant's arguments filed 3/2/2022 have been fully considered but they are not persuasive. Applicant argues the art and combination fails to teach wherein the iron trap material is located downstream of and adjacent to the layer of the SGB catalyst and that such configuration would render the art unsuitable for its intended purpose because of the swing reforming reactor system. Applicant’s argument has been considered but is not persuasive. Morrison does teach in one embodiment wherein the first reforming reactor in the series of reactor acts as the sulfur guard bed. In such case, examiner agrees that one would not include a metal trap material downstream of the SGB catalyst of the first reforming reactor. However, Morrison teaches an additional embodiment wherein the sulfur removal system is upstream of the set of reforming reactors (figure 1; 0018). In such case, when utilizes a series of catalyst for removal of compounds, one would select the catalyst order from a limited number of configurations including AB, BA, and mixture of A and B, in a single bed or plurality of beds in series.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-8, 10, 16-19, 22, 30-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 2013/0109897) in view of Field (US 5,518,607) and MacroTrap XPore 80 (NPL Cited 3/15/2018), evidenced by Saint-Gobain, MacroTrap Guard Bed Media (2017).
With respect to claims 1 and 37, Morrison teaches a process for operating a reforming reactor system comprising a plurality of reactors, each of the plurality of reactors contains a reforming catalyst capable of catalyzing the conversion of at least a portion of the hydrocarbons in a treated hydrocarbon stream into a reactor effluent comprising aromatic hydrocarbons (abstract). The reforming catalyst comprises at least one Group VIII metal and a zeolitic support (0022-0023). The reforming conditions include a temperature at 600-1100 F or at 850-1050 F (0021). Morrison teaches operating a sulfur guard bed (SGB) (108) to remove sulfur and sulfur-containing hydrocarbons from a hydrocarbon feed to provide the treated hydrocarbon stream (Figure 1; 0017-0018). Morrison teaches wherein the SGB contains catalyst comprising Group VIII metal (0018) and teaches the reforming catalyst used in the reforming reactors is capable of converting and removing sulfur (0037-0043; throughout). The SGB may be the first reactor in the series of reforming reactors acting to convert and remove sulfur (0043; throughout) or the SGB may be a separate system upstream of the set of reforming reactors (Figure 1; 0017-0018).  
Morrison does not explicitly teach wherein the SGB includes a layer of an iron trap material located downstream of and adjacent to the layer of the SGB catalyst or wherein the iron trap material has a porosity of greater than or equal to about 0.2 cc/g.
Morrison teaches treating the feed to the reforming reactor to remove sulfur and other catalyst poisons which deposit on and deactivate reforming catalyst (0017; throughout) and teaches using sulfur removal system capable of converting and adsorbing sulfur (0018). In analogous art, Field teaches removing sulfur from a hydrocarbon stream for the protection of downstream reforming catalyst (abstract) comprising reacting sulfur in an upstream reactor of reforming catalyst, removing the reacted sulfur using a sulfur adsorbent comprising e.g. potassium on alumina, followed by downstream reforming utilizing more sensitive reforming catalyst (abstract). The less sensitive reforming catalyst includes a group VIII metal, optionally a promoter metal, and a suitable refractory inorganic oxide metal including alumina, silica, titania among others (col. 2, line 46+). These are the same metals and oxide supports which may be utilized in the catalyst of Morrison. Field also teaches wherein sulfur compounds typically form iron sulfide scale which deposits throughout the process unless removed. (col. 7, line 1+). 
Thus, Morrison teaches removal of sulfur and other impurities upstream of reforming using catalyst and adsorbent. Field also teaches removal and Field teaches a desire to remove sulfur using catalyst and adsorbent along with iron sulfide scale upstream of reforming. It would have been obvious to one of ordinary skill in the art at the time of filing to use an iron metal removal material upstream of the reforming unit in the process of Morrison in view of the teaching of Field to prevent scale deposits and catalyst deactivation. With respect to the location of the iron trap material, it would have been within the skill of one in the art to place the iron material upstream of the reforming catalyst and either upstream or downstream of the SGB catalyst as one of a limited number (two) options. 
With respect to the specific iron sulfide adsorbent material, MacroTrap XPore 80 (MacroTrap XPore 80 NPL cited 3/15/2018) is a known material for use in guard beds for removing iron and other contaminants. MacroTrap 80 which is reticulated ceramic which may be present in rings and has a pore volume greater than 0.40 cc/g (MacroTrap Guard Bed Media NPL). Field teaches operating a guard bed with removal of sulfur and wherein iron sulfide deposits in the reactor. MacroTrap XPore 80 is known ceramic trap material for removal of iron in guard beds upstream of chemical reactors. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the known MacroTrap XPore 80 material known for such in the process of Morrison in view of Field. 
Morrison is silent regarding wherein the operating temperature of the SGB is greater than or equal to 800F (426.7C) and thus is also silent regarding wherein each reactor of the plurality of reactors of the reforming section is operated at a higher operating temperature than an operating temperature of the SGB. 
The sulfur is converted to H2S for removal. The process for desulfurizing operates at a temperature ranging from 300C to 500C, preferably from 300 to 480C (col. 3, line 4+), which falls within the claimed ranges of greater than or equal to 426.7 C, less than 482 C, above a temperature below which aromatic species are hydrogenated. It would have been obvious to one of ordinary skill in the art at the time of filing to look to Field in selecting the operating conditions for sulfur guard bed reactor in the process of Morrison, including temperature of 300 to 480C, because Morrison and Field both operate hydroprocessing reactors having overlapping catalyst for the removal of sulfur upstream of a reforming unit. With respect to the relative temperature, Morrison teaches operating the reforming reactor at 454-565C and providing a heat exchanger upstream of each reactor to bring each reforming reactor feed up to the desired temperature. Field teaches operating the desulfurization reactor at 300-480C. Thus, this includes wherein the desulfurization reactor or guard reactor operating temperature is below each of the reforming reactors.  

With respect to claims 4, 22 and 31-36, Morrison teaches a process for operating a reforming system (0017). The process comprises passing a hydrocarbon stream with hydrogen to a first heat exchanger and then to a sulfur removal system and then to a reforming section comprising multiple reactors (Figures 1 and 3; 0016; 0018; 0037-0041). Morrison teaches wherein each reactor carrying out a reforming process produces aromatic hydrocarbons (0022). The sulfur removal system may include a dedicated system such as a reactor comprising a sulfur conversion catalyst followed by an adsorbent (Figure 1; 0018) or may include one of the plurality of reforming reactors containing reforming catalyst (Figure 3; 0037-0041). Where the sulfur system is comprised of a reforming reactor for conversion and adsorption of sulfur, it may be regenerated and reconnected in the same first position or the reactors may be dynamic and reconnected in a different position with a new reactor becoming the sulfur guard reactor (0015-0016; 0040-41). With respect to the sulfur removal catalyst, Morrison teaches wherein the sulfur removal system may comprise any suitable system capable of removing sulfur such as one or more vessels comprising a sulfur converter (catalyst) containing a group VIII metal and a sulfur absorber (0018) or may comprise the first reforming reactor in the series having the reforming catalyst (0016; 0043). The broad range of reforming catalyst in Morrison includes both acidic and non-acidic catalyst supports including oxides of e.g. aluminum, silicon, titania or zeolites and comprises a suitable group VIII metal such as iron (0022). Thus, in either embodiment, the catalyst used may comprise the same catalyst as the reforming catalyst. Additionally, the catalyst in the first reactor of the series may be the lowest activity catalyst, i.e. spent catalyst (0016).  The reforming conditions include a temperature at 600-1100 F or at 850-1050 F (0021); the narrow range equivalent to about 454-565 C. 

With respect to claims 5-8, Morrison teaches wherein the spent catalyst may be rejuvenated or removed and replaced (0015; 0030-0031). The replaced catalyst in the reactor is prepared by resume conversion by reducing the catalyst (0046-0047; 0048). Two or more may be taken offline for replacement tat the same time (0048). Where spent catalyst were loaded in the first reactor and fresh catalyst loaded in the previously spent reactor, both offline, it would have been obvious to one of ordinary skill in the art at the time of filing to co-reduce the catalysts. Given the first bed for sulfur removal operates at lower temperature than the reforming beds, it would have been expected to be replaced at a lower temperature as well. 
With respect to claim 10, Morrison teaches wherein the effluent from the sulfur reactor is heated using the reforming effluent in an exchanger downstream of the sulfur reactor (figure 1; 0018). 
With respect to claims 16-19, Morrison teaches the limitations discussed above and further teaches wherein at least one reactor is deemed to have an operational issue, i.e. identifying one or more operating parameters that indicate a need to perform maintenance on the reforming system, isolating the reactor, i.e. shutting down the reactor, removing and replacing the reforming catalyst in the plurality of reactors with a fresh reforming catalyst and/or addressing operational issue, and returning the at least one reactor online and resuming operations (abstract; 0005; 0015). Removing and replacing the SGB catalyst in the SGB with a spent catalyst, or other (0016). Reducing the replaced catalyst prior to start-up (0045-0046; 0048; 0071). Morrison teaches wherein “the dynamic flow scheme may allow the order of the reactors (e.g., the first reactor, the last reactor, and any reactors in between the first and last reactors) to be changed” (0040), thus the he spent catalyst may be from any of the reforming reactors including the penultimate reforming reactor, an antepenultimate reforming reactor or both. Where e.g. 4 reactors are used in series, the SGB reactor (1 reactor volume) has 33% of the volume of the reforming reactors (3 reactor volume). 
With respect to “shutting down the reforming system” and not just one reactor, making an intermittent process continuous or making a continuous process intermittent is obvious to one of ordinary skill in the art. In fact, Morrison recognizes that the process provides an alternative means of catalyst replacement to the method requiring complete shutdown.  Here, it would have been obvious to one of ordinary skill in the art at the time of the filing that the system could be shut down completely or individual reactors taken off stream to achieve catalyst replacement, with differing benefits and limitations, but without unexpected results. 
With respect to claim 30, Morrison teaches using catalyst comprising potassium oxide (0026) and teaches using Aromax catalyst such as those from US 6,812,180 and 7,153,801 (0022). It appears the potassium oxide in the KL zeolite would provide potassium oxide in a range overlapping the amount claimed. 

Claim 21 is rejected under 35 U.S.C. 103 as being obvious over Morrison in view of Field, MacroTrap XPore 80 and MacroTrap Guard Bed Media as applied to claim 1, alternatively, further in view of Innes (US 5,601,698).
With respect to claims 21, in view of the teachings of Morrison it would have been obvious to utilize any of the embodiments disclosed for sulfur removal, including a dedicated reactor with catalyst and adsorbent or a sacrificial reforming reactor. If the later embodiment is chosen, the volume of all reactors may be the same or different. Where e.g. 8 or more reactors are selected the volume would be between 2 and 13% of the total. 
Alternatively, Innes teaches a process comprising operating a reforming section having a plurality of reforming reactors wherein the first utilizes a small amount of reforming catalyst to act as a sulfur guard bed protecting the downstream catalyst (abstract; figure 1; col. 6, lines 21+). Innes teaches wherein each of the plurality of reactors contains a reforming catalyst capable of catalyzing the conversion of at least a portion of the hydrocarbons in a treated hydrocarbon stream into a reactor effluent comprising aromatic hydrocarbons (figure 1; abstract; col. 1, lines 8-24; col. 2, line 25+). The first reactor containing the same sulfur sensitive reforming catalyst is operated as a sulfur guard bed and requires regeneration more frequently than the downstream reactors (col. 2, lines 25; col. 6, lines 18+). Innes teaches wherein the first reactor maintains about 10% of the volume of catalyst in the reforming section reactors (col. 6, line 21+).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to operate the first reactor with a minimum volume of the catalyst, including e.g. 10% as disclosed in Innes, given the first reactor is sacrificial for sulfur removal. 

Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison in view of Field, MacroTrap XPore 80 and MacroTrap Guard Bed Media as applied to claim 1 above, and further in view of Vincent (US 2013/0203179).
With respect to claims 27-28, Morrison teaches an SGB guard bed but is silent regarding monitoring the delta temperature across the SGB to monitor a loading or activity of catalyst. However, Vincent teaches a method for determining when to replace a guard bed material comprising monitoring at least one parameter of the guard bed or catalyst bed (abstract). One such parameter which may be measured is the temperature (0019). Vincent teaches using temperature measurements in succession along the fixed bed in the flow direction show the profile of the exothermic reaction over the fixed bed and looking at the change in temperature between the two points to determine the activity of the catalyst (0010; 0084-0086). “If the temperature does not also increase at the end of the fixed bed, the catalyst bed is exhausted over its entire length and has to be replaced or regenerated” (0010; 0086). It would have been obvious to one of ordinary skill in the art at the time of filing to use the delta temperature across the desulfurization reactor in the process of Morrison in view of Field as taught in Vincent to determine when the catalyst needs to be replaced given Vincent teaches using such as a means for determining when the catalyst is deactivated and needs to be replaced in a guard bed reactor and Morrison teaches using an upstream guard bed reactor. 
With respect to claim 29,Vincent teaches measuring at least three positions along the guard bed in direction of flow including at the inlet to measure temperature delta across portions of the bed (0084-0086) and determine if the “a material is spent or exhausted across the entire guard bed” (0086). Thus, it appears or else would have been obvious to one of ordinary skill in the art at the time of filing to measure the SGB endotherm across the bed by measuring inlet and outlet temperatures in the process of Morrison in view of field to determine whether the guard material is exhausted as taught in Vincent. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/Examiner, Art Unit 1771  


/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771